ORIGINAL                                       04/19/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 22-0135


                                        OP 22-0135
                                                                         FILED
JOHN and HEATHER STENSON, individually                                     APR 19 2022
and on behalf of minor child, R.L.S.,                                    Bowen Greenwood
                                                                       Clerk of Supreme Court
                                                                          State n1 Mnntana

             Petitioners,

      v.                                                            ORDER

MONTANA SECOND JUDICIAL DISTRICT
COURT, HON. RAY J. DAYTON, Presiding

             Respondent.


       Through counsel, Petitioners John and Heather Stenson, individually and on behalf of
minor child R.L.S., seek a writ of supervisory control over the Second Judicial District
Court, Butte-Silver Bow County, and Honorable Ray J. Dayton, to direct the District Court
to enter a protective order to prevent the deposition of R.L.S. in the underlying Cause No.
DV 20-252.
       Stensons are the parents of 17-year-old R.L.S., who was a student at Butte Central
Catholic High School. One of his teachers, Brad Kadrmas, lived with his wife Amy and
their son D.K. in an apartment in the school building. Stensons allege that the Kadrmases
invited R.L.S. to the apartment multiple times, where Amy provided him alcohol, cigarettes,
and marijuana. Stensons filed a negligence action against the Kadrmases and Butte Central
Catholic High School, Butte Central Schools, Roman Catholic Diocese of Helena, and
Roman Catholic Bishop of Helena (collectively "Religious Entities"). They claim that
R.L.S. suffered severe emotional distress arising frorn Amy's alleged conduct and that after
public exposure of the activity he was branded a "narc", leading to ostracism, isolation and
additional mental health and substance abuse issues.
       The Religious Entities noticed the deposition of R.L.S., and Stensons sought a
protective order to preclude it. After considering the parties' arguments, the District Court
denied Stensons' request, concluding that they had not met their burden to show that
"good cause exists to prevent the harm or prejudice that will result from taking the
deposition of R.L.S." Stensons now seek this Court's intervention, arguing that the
District Court ignored the physical risks identified by Dr. Roy Lubit, who conducted a
forensic psychiatric evaluation of R.L.S. and whose opinions they allege were
uncontroverted. At our invitation, the Religious Entities have responded and urge the Court
to deny supervisory control. Amy Kadrmas also has filed a response adopting and joining in
the arguments the Religious Entities advance.
       Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors exist making the nonnal appeal process inadequate, when the
case involves purely legal questions, and, applicable to the Stensons' arguments, when the
other court is proceeding under a mistake of law and is causing a gross injustice.
M. R. App. P. 14(3). In that regard, supervisory control is appropriate when the district court
is proceeding based on a mistake of law which, if uncorrected, would cause significant
injustice for which an appeal is an inadequate remedy. Truman v. Mont. Eleventh Judicial
Dist. Court, 2003 MT 91, ¶ 13, 315 Mont. 165, 68 P.3d 654 (citing Park v. Sixth Judicial
Dist. Court, 1998 MT 164, ¶ 13, 289 Mont. 367, 961 P.2d 1267). Whether to assume
supervisory control is a "case-by-case decision that depends on the presence of extraordinary
circumstances and a particular need to prevent an injustice from occurring." Truman, ¶ 13
(citing Park, ¶ 13). Pretrial discovery disputes typically are not appropriate for exercise of
supervisory control. USAA Cas. Inc. Co. v Eighth Judicial Dist. Court, No. OP 19-0139,
396 Mont. 547, 449 P.3d 793 (Apr. 23, 2019).
       Stensons acknowledge our strict standards for discretionary intervention but argue
that extraordinary circumstances exist here that render an appeal inadequate to remedy the
District Court's alleged error. They claim that R.L.S. already has provided extensive
information through two forensic interviews with law enforcement, that there is no new
information to be gained, and that the Religious Entities' "purported need to 'assess the
psychological damages. . . claimed in this case' can and will be done" when R.L.S. meets

                                              2
with Dr. Michael Biitz for an Independent Medical Examination on June 10, 2022. Stensons
maintain that the District Court abused its discretion in denying a protective order because it
provided no analysis and made no findings of fact in the face of the uncontroverted affidavit
from Dr. Lubit. They conclude that this Court's exercise of supervisory control is necessary
to "prevent additional emotional and psychological harm to a juvenile."
       Religious Entities respond that the facts the Stensons allege are highly contested and
depend on the testimony of R.L.S., whose truthfulness they dispute. Without R.L.S.'s
testimony at trial, they argue, Stensons have no adrnissible evidence of their claims that the
Kadrmases provided him with any illicit substances or that Religious Entities breached any
duties. They contend that R.L.S. also is the sole source of key information related to
causation and damages and that Stensons did not put forth any credible evidence that R.L.S.
will suffer harm if the deposition proceeds. Religious Entities maintain that they should be
afforded the opportunity to question R.L.S. under oath about his allegations before trial.
They dispute Stensons' characterizations of Dr. Lubitz's report and conclude that the
District Court's ruling is not based purely on a question of law appropriate for supervisory
control. Religious Entities argue that the trial court did not in any event abuse its discretion
in refusing the protective order Stensons requested.
       Noting a trial court's "inherent power to control discovery by denying a motion for
protective order and allowing a deposition to proceed," we recently declined to exercise
supervisory control over a district court's refusal to stop the deposition o.f a party who
claimed it would cause him severe anxiety that could lead to his suicide. Henderson v. Third
Jud. District Court, No. OP 22-0069 (Feb. 15, 2022). We observed that the trial court's
decision was based on the evidentiary record before it and drew conclusions from its
consideration of that evidence in ruling to deny the motion for protective order. In the same
vein, the District Court here had evidence that R.L.S. had told his counselor, Mr. Valentino,
that R.L.S. was willing to speak to the lawyers and would testify so long as the people
involved were not present. Both parties presented the trial court, and again this Court, with
substantial background and docurnentation to support their positions. The materials we have

                                               3
reviewed in conjunction with Stensons' petition convince us, as in Henderson, that the
petition for writ does not raise an issue that is purely one of law but involves a matter of
discretion based on determination of facts. It therefore fails to satisfy the standards for
supervisory control.
       IT IS THEREFORE ORDERED that the petition for writ of supervisory control is
DENIED and DISMISSED.
      The Clerk is directed to provide notice of this Order to all counsel of record in the
Second Judicial District Court's Butte-Silver Bow County Cause No. DV 20-252 and to the
Honorable Ray J. Dayton, presiding District Court Judge.
      DATED this I c i day of April, 2022.



                                                               Chief Justice




                                                      A?-4',          41,1&
                                                                 Justices




                                             4